DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the assembly comprising more than one output element and operating contour and how it interact with the other elements of the assembly, as claimed in claims 1 and 8, see 112 2nd paragraph rejection below, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

Claim Objections
Propose amendment to claim 1 (will require amendment or cancellation of some depending claims):
-A motor vehicle drive assembly comprising:
an electric motor; 
an output element which is driven about a pivot axis by the electric motor indirectly or directly; and 
a spring associated with the output element, the spring being configured for a bidirectional return of the output element, wherein the spring is a spiral spring that is windable from both an inner spring leg and an outer spring leg;
a connected lever mounted on the pivot axis and engaged to the inner spring leg of the spring;
wherein when the motor drive the output element in a first direction from a neutral position, the output element acts on the outer spring leg; and 
wherein when the motor drive the output element in a second direction from the neutral position, opposite the first direction, the output element acts on the connected lever, acting on the inner spring leg; and 
wherein when the motor stop acting on the outer element, tensioning created when the outer element is in either first or second position, will move the outer element back to the neutral position.-.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires the limitation “at least one output element”. At the instant, the limitation is indefinite since the drawings only shows one output element, reference number 5. Furthermore, the specification fails to disclose how there are more output elements as claimed. Therefore, in order to continue with the examination, the term “at least one” will not be considered. Correction is required. 

Claim 2 requires that the inner spring leg has a connected lever. At the instant, the limitation is indefinite since the connected lever 10 is actually mounted to the shaft 7 so that the connected lever is above the spring. Correction is required.


As to claim 8, the term “at least one” is indefinite since the specification and drawings fails to show and describe another operating contour. Therefore, in order to continue with the examination, the term “at least one” will not be considered. Correction is required. 

As to claim 17, the claim requires that the a 1st and a 2nd position when the contour interact with the connected lever or the outer spring leg. However, the claim fails to provide any function of that movement, which is to create tensioning so when the motor is turned off, the spring will return the outer element back to the original position. 
Therefore, in order to continue with the examination, the limitation will be interpreted as mentioned before (see claim objection above). Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 7,128,191 to Fisher.

    PNG
    media_image1.png
    625
    1231
    media_image1.png
    Greyscale

Fisher discloses a motor vehicle drive assembly (10) comprising an electric motor (12); an output element (16), which is a worm wheel, is driven by the electric motor indirectly or directly; and a spiral spring (18) configured for a bidirectional return of the output element. the spring is windable from an inner spring leg (42) and an outer spring leg (40). 
The output element has a contour (34) interacting with the spiral spring, wherein the wherein the contour and the spiral spring are arranged on a rear side of the output element.
The output element has an operating contour (22) on a front side of the output element that interacts with a further component of the motor vehicle door latch (25) that is capable of being a central locking lever, a release lever, a child safety lever, or an anti-theft lever of a locking mechanism.
The assembly further comprises a connected lever (25) connected to the inner spring leg by inserting the leg into an opening (28).

The connected lever is rotatably connected to the output element (at 38).

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18 and 19 will also be allowed since the claims depend from claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



March 11, 2022